EXHIBIT 10.25

NORTHRIM BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Originally Effective as of July 1, 1994

Amended Effective as of January 6, 2000,
January 8, 2004 and January 1, 2005

1

TABLE OF CONTENTS

Page

      ARTICLE 1 DEFINITIONS

1.1
1.2
1.3
1.4
1.5
1.6
1.7
1.8
1.9
1.10
1.11
1.12
1.13
1.14
  Account
Beneficiary
Code
Committee
Company
Early Retirement Date
ERISA
Normal Retirement Date
Participant
Plan
Retirement Plan
Trust
Trust Fund
Trustee

      ARTICLE 2 ELIGIBILITY AND PARTICIPATION
ARTICLE 3 PRE-2005 SUPPLEMENTAL RETIREMENT BENEFIT

3.1
3.2
3.3
3.4
  Pre-2005 Grandfathered Account
Amount
Form of Payment
Benefit Commencement

      ARTICLE 4 POST-2004 SUPPLEMENTAL RETIREMENT BENEFIT

4.1
4.2
4.3
  Post-2004 Account
Six Month Payment Delay for Key Employees
Code Section 409A

      ARTICLE 5 SURVIVOR BENEFITS

5.1
5.2
  Pre-2005 Grandfathered Account Death Benefit
Post-2004 Account Death Benefit

      ARTICLE 6 GENERAL PROVISIONS

6.1
6.2
6.3
6.4
6.5
6.6
6.7
6.8
6.9
6.10
  Right to Amend or Terminate
No Right of Employment
Plan Funding
Unsecured Benefit
Reporting
Trust Agreement
Administration
No Assignment
Binding Effect
Governing Law

      ARTICLE 7 DUTIES UPON INSOLVENCY

7.1
7.2
7.3
  Duty to Inform
Actions Required
Insolvency

2

NORTHRIM BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

The purpose of this Supplemental Executive Retirement Plan (the “Plan”) is to
award individuals for their continued commitment to Northrim Bank (“Bank”), and
to provide a supplemental retirement benefit, since retirement benefits under
Northrim Bank Retirement Plan have been limited in recent years by Congress
under the Internal Revenue Code. It is intended that this Plan will assist in
retaining and attracting individuals of exceptional ability by providing them
with the benefits provided hereunder.

This Plan will be effective as of July 1, 1994.

ARTICLE 1

DEFINITIONS

1.1 Account or Accounts means the record-keeping accounts maintained hereunder
on the books and records of the Company to record Participant’s benefits, as
well as the increase in value attributable to interest earned thereon, all as
described hereafter.

1.2 Beneficiary shall mean the individual(s) designed by the Participant on a
form provided by the Committee. If no individual is designated, the Beneficiary
shall be: (i) the spouse, if the participant is married on the date of death; or
if unmarried, the Participant’s estate.

1.3 Code shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any succession thereto.

1.4 Committee shall mean the Compensation Committee of the Board of Directors,
which shall administer the Plan in accordance with Section 4.7 hereof.

1.5 Company shall mean Northrim Bank or any successor corporate entity. The
Company may delegate authority necessary to administer the Plan to any person or
committee.

1.6 Early Retirement Date shall mean the first day of any month between a
Participant’s 55th and 65th birthdays, provided the Participant has then
completed at least 5 years of vesting service under the terms of the Company’s
Savings Incentive Plan.

1.7 ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any regulations issued pursuant thereto.

1.8 Normal Retirement Date shall mean the Participant’s 65th birthday. No
Participant shall be forced to mandatorily retire merely because such
Participant attains his or her Normal Retirement Date.

1.9 Participant shall initially mean those individuals listed on Exhibit “A” to
this Plan. Other individuals may be added from time to time with the consent of
the Board of Directors of Northrim Bank.

1.10 Plan shall mean this Supplemental Executive Retirement Plan.

1.11 Retirement Plan shall mean the Northrim Bank Defined Benefit Retirement
Plan and Trust Agreement as may be amended from time to time.

1.12 Trust shall mean the Rabbi Trust Agreement entered into between the Company
and the Trustee, as amended from time to time, if adopted by the Board of
Directors of the Company.

1.13 Trust Fund shall mean the cash and other investments held and administered
by the Trustee in accordance with the provisions of the Trust and the Plan.

1.14 Trustee shall mean the Committee or any duly appointed additional or
successor corporate or independent trustee appointed and acting in accordance
with Paragraph 4.6 and Article 4 hereof and the Trust Agreement.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

Initially, the individuals listed on Exhibit “A” shall be the only eligible
Participants under this Plan. The Company may, in its sole discretion, select
other eligible Participants from among a select group of the Company’s
management or highly compensated employees within the meaning of Sections 201,
301 and 401 of ERISA.

All such additional Participants, when added, shall be listed on Exhibit “A” to
this Plan.

ARTICLE 3

PRE-2005 SUPPLEMENTAL RETIREMENT BENEFIT

3.1 Pre-2005 Grandfathered Account. Employer contributions shall be credited to
a Participant’s respective Accounts in accordance with this Section. Pre-2005
contributions shall be credited to a Pre-2005 Grandfathered Account, and
Post-2004 contributions shall be credited to a Post-2004 Account.

3.2 Amount. Upon attaining Normal Retirement Age, or Early Retirement Age, a
supplemental retirement benefit shall be payable under the terms of this Plan.
The amount of such payment shall be’ based on a contribution being credited
annually pursuant to the terms of this Plan. Such contributions shall be
credited on January 1 to an account maintained on behalf of the Participant. The
account shall be further credited with interest compounded annually. Interest
will be credited for the year, or any portion thereof, as of January 1 based on
the Bank’s average yield on the Bank’s total assets, less a three year rolling
average of net loan charge-offs expressed as a percentage of average loans
outstanding for the respective periods. The amount payable to the Participant
will be the sum of the contribution(s) plus accrued interest credited to such
Participant’s account.

The amount of a Participant’s annual contribution and such Participant’s
eligibility date for such contribution shall be attached hereto as Exhibit “B”.
Such exhibits shall be individualized for each Participant and shall be numbered
in consecutive order beginning with B-1.

3.3 Form of Payment. The supplemental benefit from this Plan, as determined in
Section 3.2, shall be paid-in monthly installments as follows:

(a) A calculation shall be made to convert the account balance payable under
Section 3.2 to equal installment payments payable over a period not to exceed
fifteen (15) years, in accordance with Participant’s election, or if no election
is made, the period shall be fifteen (15) years. The conversion shall be based
upon the time period selected and the applicable interest rate in effect as of
the date of benefit commencement. For purposes of this paragraph, the applicable
interest rate will be fifty (50) basis points over the applicable U.S. Treasury
Note Rate. The applicable U.S. Treasury Note Rate will be the preceding twelve
(12) month average, preceding the commencement of payments, and will be the
nearest quoted rate for a maturity representing two-thirds of the installment
pay-out period. For example, if the installment period is fifteen (15) years,
the applicable U.S. Treasury Note Rate will be the rate for a note whose term is
two-thirds of the fifteen (15) year installment period, i.e., a 10-Year
U.S. Treasury Note. The applicable interest rate will, therefore, be fifty
(50) basis points over the prior average annual rate for a 10-Year U.S. Treasury
Note.

(b) Notwithstanding the above, the Participant may elect to receive a lump sum
payment of the supplemental benefit under this Plan, as determined in
Section 3.2. Such election must be irrevocable and made at least 60 days before
the date benefits would commence under Section 3.2 or 3.4.

3.4 Benefit Commencement. A Participant’s Pre-2005 Supplemental Retirement
Benefit shall commence as soon as reasonably practicable following 91 days after
the Participant’s termination of employment with the Company, provided the
Participant has attained Normal Retirement Age or Early Retirement Age.

ARTICLE 4

POST-2004 SUPPLEMENTAL RETIREMENT BENEFIT

4.1 Post-2004 Account. A Participant’s Post-2004 Account shall be 100% vested
and nonforfeitable at all times and shall become payable to the Participant upon
the expiration of the deferral period elected by the Participant’s annual
election form. An initial election form for his or her Post-2004 Account may
provide that the deferral period will end on a specified date or the date he
terminates employment.

Any deferral election for his or her Post-2004 Account to a specified future
distribution date must be for at least two Plan Years, so that the earliest
specified future distribution date that a Participant may elect will be January
1 following two Plan Years of deferral (counting the Participant’s initial Plan
Year of eligibility if he or she first becomes a Participant on a date after
January 1 of a Plan Year).

Notwithstanding the foregoing, a Participant or former Participant may later
elect at least 12 months prior to the date on which the Participant deferral
period for his or her Post-2004 Account would otherwise have ended to change the
specified future distribution date on which payments will commence, provided
that election changes the specified future distribution date to a date that is
at least five (5) years later than the Participant’s deferral period for his or
her Post-2004 Account would otherwise have ended.

All Participants must elect no later than December 31, 2008 to receive their
Post-2004 Account at the end of the Participant’s deferral period in a lump sum
or in annual installments not to exceed ten (10) years. New Participants after
December 31, 2008 must elect at the time they become a Participant to receive
their Post-2004 Account at the end of the Participant’s deferral period in a
lump sum or in annual installments not to exceed ten (10) years. A Participant
may later elect at least twelve (12) months prior to the date on which the
Participant’s deferral period for his or her Post-2004 Account would otherwise
have ended to change the form of payment the Participant previously elected to a
lump sum payment or a specified number of annual installments not to exceed ten
(10) years, provided that election also changes the distribution date of the
Participant’s Post-2004 Account to a date that is at least five (5) years later
than the Participant’s deferral period for is or her Post-2004 Account would
otherwise have ended.

4.2 Six Month Payment Delay for Key Employees. If a Participant is a Key
Employee as of the date on which he or she ceases to be employed by the Company
(or as of such other date as may be prescribed under Code Section 409A), then in
no event shall such Participant’s first payment date be less than six (6) months
after the date of such Participant’s cessation of employment. For this purpose a
“Key Employee” shall be an employee described in Code Section 416(i), as may be
modified by Code Section 409A.

4.3 Code Section 409A. This Article 4 is intended to comply and shall be
interpreted and construed in a manner consistent with the provisions of Code
Section 409A, including any rule or regulation promulgated thereunder. The
provisions of this Article 4 shall not be deemed applicable to the Pre-2005
Supplemental Retirement Benefits described in Article 3 however, or to
constitute a material modification with respect to such “grandfathered”
Accounts. In the event that any provision of this Article or Plan would cause an
amount deferred hereunder to be subject to tax under the Code prior to the time
such amount is paid to a Participant, such provision shall, without the
necessity of further action by the Committee, be deemed null and void.

ARTICLE 5
SURVIVOR BENEFITS

5.1 Pre-2005 Grandfathered Account Death Benefit. If the Participant dies prior
to the commencement of such benefits, payments shall commence to the Beneficiary
as soon as practicable after the Participant’s death in installments over
fifteen (15) years determined as provided in Section 3.3(a), unless the
Committee elects to accelerate payments without penalty to the Beneficiary. If
the Participant dies after commencement of benefits, benefits shall continue
over the remaining schedule to the Beneficiary, unless the Committee elects to
accelerate such payments without penalty to the Beneficiary.

5.2 Post-2004 Account Death Benefit. If a Participant dies prior to the
commencement of payments from his or her Post-2004 Account, the Participant’s
Beneficiary shall receive the Participant’s Post-2004 Account in the most recent
form of payment properly elected by the Participant prior to his or her death in
accordance with the terms of this Plan. If the Participant made no form of
payment election, the Participant’s Post-2004 Account will be paid to the
Beneficiary in ten (10) annual installments, beginning as soon as reasonably
practicable after the Participant’s death. If a Participant dies after payments
to the Participant have already commenced and the Participant had elected
installment payments, the Participant Beneficiary shall receive the remaining
annual installment payments that would otherwise have been paid to the
Participant. This Paragraph 5.2 also applies to former Participants who still
have a Post-2004 Account balance at the time of their death.

ARTICLE 6

GENERAL PROVISIONS

6.1 Right to Amend or Terminate. The Company may, by written resolution of its
Board of Directors, in its sole discretion, terminate, suspend or amend this
Plan at any time, in whole or in part. However, no termination, amendment or
suspension of the Plan will affect a Participant’s or Beneficiary’s rights to
benefits accrued to the date of amendment, and no amendment shall accelerate
benefits to the Participants to the detriment of the Company’s creditors.

Notwithstanding the foregoing, any termination of the Plan by the Board of
Directors shall be subject to the provision of Code Section 409A and applicable
regulations regarding restrictions on the Board of Director’s right to terminate
the Plan and to distribute Post-2004 Accounts.

6.2 No Right of Employment. Nothing contained herein will confer upon any
Participant the right to be retained in the service of the Company, nor will it
interfere with the right of the Company to discharge or otherwise deal with any
Participant without regard to the existence of the Plan.

6.3 Plan Funding. Supplemental retirement benefits may be paid either from a
Trust Fund established by the Company or from the general or segregated assets
of the Company. All Trust Fund assets, as well as non-Trust Fund assets, shall
at all times remain subject to the claims of the general creditors of the
Company.

6.4 Unsecured Benefit. The unpaid balance of any account maintained pursuant to
this Plan or Trust is an unsecured, general obligation of the Company. No
Participant has ownership rights with respect to any asset of the Company or any
Trust Fund by reason of his participation in this Plan or any Trust that may be
established hereunder.

6.5 Reporting. The Company is not required to render any report or accounting to
any Participant until benefits under this Plan are actually paid.

6.6 Trust Agreement. If the Company elects to establish a Trust Fund for the
payment of supplemental retirement benefits, the Trustee shall receive and hold
all contributions to the Trust Fund made by the Company pursuant to the Plan and
shall hold, invest, reinvest, and distribute such fund in accordance with the
terms and provisions of this Plan and the Trust Agreement. The Company or the
Committee may engage the services of qualified, independent investment managers
for the purpose of providing some or all of the investment management for this
Plan. The Company or the Committee may modify the Trust Agreement from time to
time to accomplish the purposes of this Plan and may, with approval, remove any
Trustee and select any successor Trustee. No amendment to the Plan, however,
will bind the Trustee without its consent.

6.7 Administration. The Company designates the Compensation Committee to
administer, construe and interpret this Plan. The Committee shall perform
administrative duties as required herein, and shall serve for such terms as the
Company may designate or until a successor has been appointed or until removed
by the Company. No Committee member shall vote on a matter that related solely
to his entitlement to benefits hereunder.

The construction and interpretation by the Committee of any provision of this
Plan shall be final, conclusive and binding upon all parties, including the
Company and its employees. The Committee has the sole discretion to decide all
issues under this Plan and any Trust that may be established hereunder. Any
decision of the Committee that is not an abuse of discretion or arbitrary and
capricious, shall be upheld by a court of law. The Committee may adopt rules and
regulations to assist it in the administration of the Plan. No member of the
Committee shall be liable for any act performed or determination made, unless
attributable to willful misconduct or lack of good faith. The Company shall hold
the Committee and its members harmless and indemnify them from liability unless
such liability stems from willful misconduct or lack of good faith. All expenses
of administration of the Plan shall be borne by the Company and no part thereof
shall be payable by a Participant in this Plan.

6.8 No Assignment. Except as provided below, no rights hereunder are assignable
in whole or in part, either by voluntary or involuntary act or by operation of
law. Rights hereunder are not subject to anticipation, alienation, sale,
transfer, assignment, pledge or encumbrance. Such rights are not subject to the
debts, contracts, liabilities, engagements or torts of the Participant or his
Beneficiary. Notwithstanding the above, the Participant’s and Beneficiary’s
rights hereunder may be assigned to a trust created under the Participant’s Last
Will and Testament or similar dispositive instrument.

6.9 Binding Effect. This Agreement is binding upon the parties hereto, and their
respective heirs, executors, administrators, successors and assigns. This
Agreement shall bind the Company, and any successor thereto whether as a result
of merger, sale of stock, sale of substantially all the assets, or otherwise.

6.10 Governing Law. This Agreement shall be governed by the laws of the State of
Alaska except as may be preempted or superseded by federal law. Venue shall be
the United States District Court, State of Alaska, at Anchorage.

ARTICLE 7

DUTIES UPON INSOLVENCY

7.1 Duty to Inform. The Board of Directors and/or the Chief Executive Officer of
the Company shall have the duty to inform the Trustee (if a Trust is
established) of the Company’s bankruptcy or insolvency, as defined in
Section 7.3 below.

7.2 Actions Required. When informed of the Company’s insolvency or bankruptcy by
the Board of Directors and/or the Chief Executive Officer, the Trustee shall
suspend payments to any Participant or Trust Beneficiary and shall hold assets
for the benefit of the Company’s general creditors. Furthermore, if the Trustee
receives other written allegations from any other source (with proper written
documentation supporting the same) of the Company’s insolvency, the Trustee
shall suspend all such payments and hold the Trust assets for the benefit of the
Company’s general creditors, and must determine within 30 days whether the
Company is in fact insolvent. If the Trustee determines that the Company is not
insolvent, the Trustee will resume payments, including any benefits previously
suspended. In all cases where the Trustee has actual knowledge of, or has a
determination of the Company’s insolvency, the Trustee shall deliver trust
assets to satisfy claims of the Company’s general creditors as directed by a
court of competent jurisdiction.

7.3 Insolvency. Insolvency shall mean the complete inability of the Company to
meet its obligations to the Company’s creditors in due course.

This Amended Supplemental Executive Retirement Plan has been duly executed by
the Company’s authorized representative this 1st day of May, 2008 to be
effective as of January 1, 2005.

NORTHRIM BANK

By: /s/ Ronald A. Davis



    Ronald A. Davis



      Its: Chairman, Compensation Committee

ATTEST:

/s/ Susan E. Stenstrom     
Susan E. Stenstrom
Adopted by the Board of Directors of Northrim Bank on November 3, 1994.


I certify that an amendment to the Plan was approved and adopted by the Board of
Directors of Northrim Bank on January 6, 2000.

I certify that an amendment to the Plan was approved and adopted by the Board of
Directors of Northrim Bank on January 8, 2004.

I certify that an amendment to the Plan was approved and adopted by the Board of
Directors of Northrim Bank on May 1, 2008.

/s/ Mary A. Finkle
Secretary


3